PELHAM, J.
The complaint filed by state’s counsel, on which the defendant was tried in the circuit court was amendable “before a jury was impaneled for the trial of the case,” and the court committed no error in allowing the amendments. — Tatum v. State, 66 Ala. 465; Perry v. State, 78 Ala. 22; Bates v. State, 152 Ala. 80, 44 South. 695.
The state’s witness was not a party to the bill of exceptions prepared on a former trial of the case, and the recitals of that instrument with respect to his testimony on that trial were not competent to be introduced on a subsequent trial for the purpose of contradicting or impeaching the witness in the absence of any showing or proof of the correctness of the statements as to the testimony of the witness set forth in the bill of exceptions. The court properly refused to permit the introduction of the bill of exceptions on the former trial or any part of it, for this purpose.
The rulings of the court made' during the cross-examination of the state’s witness, Joe Carroll, by defendant’s counsel, do not show such an abuse of the discretion reposed in the trial court with respect to such matters as would authorize a reversal of the judgment.
Affirmed.